United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-349
Issued: April 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 2, 2014 appellant filed a timely appeal from a November 26, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On August 26, 2014 appellant, then a 42-year-old mail handler, filed an occupational
disease claim alleging that he developed a left knee anterior cruciate ligament tear. He advised
that he became aware of his condition on July 14, 2014 and its relation to his federal employment
1

5 U.S.C. § 8101 et seq.

on August 15, 2014. Appellant claimed that lifting, loading, unloading, pushing, pulling, and
walking for 8 to 10 hours a day since 1998 caused his condition. He did not stop work.
In an April 27, 2012 x-ray report, Dr. Jason Sinner, a Board-certified diagnostic
radiologist, advised that appellant complained of knee pain. He noted that bilateral knee x-rays
revealed no fracture or subluxation, mild degenerative changes, and mild right medial and left
lateral joint space narrowing.
In an October 2, 2013 report, Dr. Sinner advised that appellant complained of knee pain.
He noted that a magnetic resonance imaging (MRI) scan of the left knee revealed a complex tear
involving the posterior horn and peripheral body of the medial meniscus with an element of
maceration. Dr. Sinner diagnosed anterior cruciate ligament tear and mild chondromalacia.
By letter dated September 4, 2014, OWCP notified appellant that the evidence was
insufficient to establish his claim. It advised him of the type of medical evidence needed to
establish the claim.
In an October 3, 2014 report, Dr. Teresita Maqueda, Board-certified in internal medicine,
advised that appellant complained of severe left knee pain. She advised that he developed knee
pain in 1998 when he began working at the employing establishment. Dr. Maqueda noted that
appellant’s duties included: lifting, carrying over 10 pounds, pushing, standing, walking, and
squatting several hours per day. Appellant related that the pain was initially intermittent and
mild but that it became progressively worse over time. Dr. Maqueda stated that an MRI scan
showed a complex tear of the posterior horn and peripheral body of the medial meniscus, with a
torn anterior cruciate ligament. On September 14, 2014 appellant presented complaining of
worsening left knee pain that caused him to limp. On physical examination the left knee was
slightly swollen but without erythema or warmth. Appellant had tenderness over the medial and
lateral aspect of the knee joint and pain with extension, flexion, and ambulation. Dr. Maqueda
diagnosed complex tear of the medial meniscus with maceration of the left knee and tear of the
anterior cruciate ligament of the left knee. She referred appellant to physical therapy and to an
orthopedic surgeon.
By decision dated November 26, 2014, OWCP denied appellant’s claim because the
medical evidence was insufficient to establish that his diagnosed condition was related to the
established work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to

2

the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.6
ANALYSIS
Appellant claimed that he sustained a torn anterior cruciate ligament in the performance
of duty. There is no dispute that his duties included: lifting, loading, unloading, pushing,
pulling, and walking. However, the medical evidence is insufficient to establish that the medical
condition was causally related to the accepted work factors.
In her October 3, 2014 report, Dr. Maqueda advised that appellant complained of severe
left knee pain. She diagnosed complex tear of the medial meniscus with maceration of the left
knee and tear of the anterior cruciate ligament of the left knee. Dr. Maqueda advised that
appellant developed knee pain in 1998 when he began working at the employing establishment.
She noted that appellant’s duties included: lifting, carrying over 10 pounds, pushing, standing,
walking, and squatting several hours per day. Dr. Maqueda stated that he related that the pain
was intermittent and progressively became worse over time. Although she noted that appellant’s
knee pain began during his service with the employing establishment, this is insufficient to
establish causal relationship. The Board has found that the mere fact that a condition manifests
itself or is worsened during the employment period does not raise an inference of causal
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.J., 59 ECAB 408 (2008); supra note 3.

6

James Mack, 43 ECAB 321 (1991).

3

relationship.7 Dr. Maqueda also lists appellant’s work duties. However, she does not explain
how these duties caused or aggravated the diagnosed condition. As a result, Dr. Maqueda’s
report is insufficient to discharge appellant’s burden of proof.
In his April 27, 2012 and October 2, 2013 reports, Dr. Sinner noted findings of diagnostic
testing. These reports are insufficient to discharge appellant’s burden of proof because they do
not address how any diagnosed condition was caused or aggravated by employment duties.8
On appeal appellant argued that the medical evidence submitted established that his
diagnosed condition was causally related to factors of his employment. However, the claim is
deficient because he has not submitted medical evidence explaining how the established work
factors caused or contributed to the diagnosed condition. As noted, causal relationship is a
medical question that must be established by probative medical opinion from a physician.9 The
physician must accurately describe appellant’s work duties and medically explain the
pathophysiological process by which these duties would have caused or aggravated his
condition.10 Because appellant has not provided such medical opinion evidence in this case, he
has failed to meet his burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

7

Patricia Bolleter, 40 ECAB 373 (1988).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
9

See supra note 5.

10

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket
No. 11-237 (issued September 9, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the November 26, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

